 


109 HRES 576 EH: Celebrating Advancement Via Individual Determination’s 25 years of success.
U.S. House of Representatives
2006-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 576 
In the House of Representatives, U. S.,

July 11, 2006
 
RESOLUTION 
Celebrating Advancement Via Individual Determination’s 25 years of success. 
 
 
Whereas Advancement Via Individual Determination (AVID) has provided academic and motivational support that has enabled more than 95 percent of the over 257,000 underperforming students who have been in its program to go on to college; 
Whereas Advancement Via Individual Determination has grown over 25 years to more than 2,200 middle and high schools in 36 States and Department of Defense schools in 15 countries; 
Whereas Advancement Via Individual Determination started in 1980 with one teacher and 32 high school students in San Diego, California, and developed into an easily replicated program that promotes academic success; 
Whereas students are selected because they are low-income, first-generation, college-going students who are underperforming academically; 
Whereas college students support the program with individual academic coaching; 
Whereas students are required to take a rigorous, college preparatory curriculum including advanced level courses; 
Whereas the program provides SAT/ACT preparation, college information and financial aid assistance, college visits, and motivational experiences; 
Whereas at the end of the first college year, 89 percent of Advancement Via Individual Determination students are fully eligible and do enroll for their sophomore year compared to a national average of 50 percent; and 
Whereas over 98,000 teachers and administrators have attended training in the high-quality teaching skills that support Advancement Via Individual Determination students: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates Advancement Via Individual Determination students and their teachers on increasing college eligibility and attendance; and 
(2)celebrates Advancement Via Individual Determination’s 25 years of success. 
 
Karen L. HaasClerk.
